Citation Nr: 0928339	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of 
surgery for right eye esotropia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 1990 with various periods of verified and unverified 
active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The appeal was remanded for 
additional development in February 2008.  The Veteran's 
claims file is now under the jurisdiction of the RO in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Subsequent to the most recent April 2009 supplemental 
statement of the case, the Veteran submitted an April 2009 
statement which identified additional medical records which 
are not yet associated with the claims file.  These include 
records at VA medical centers (VAMCs) in Bay Pines, Florida, 
from 1990 to the present; Chillicothe, Ohio, from 2000 to the 
present; and Columbus, Ohio, from 2000 to the present.  The 
only records currently in the file are current records from 
the Tampa VAMC and 2004 records from the Columbus VAMC.  The 
RO must attempt to procure the records identified by the 
Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records from Bay 
Pines, Florida, from 1990 to the 
present; Chillicothe, Ohio, from 2000 
to the present; and Columbus, Ohio, 
from 2000 to the present.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

